ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-4, and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-4 and 6-12 are allowable because prior art of record fails to disclose or teach or suggest an apparatus and method of coating a microneedle with coating liquid, where air at particular humidity through an air blowing line and the coating liquid through supply lines for coating the microneedle are supplied independently to the coating chamber; and the air blowing line used to discharge air from the coating chamber and supply air to the coating chamber at relative humidity 70% RH or more, where the humidity regulator supplies air at the specified humidity and wherein the humidity regulator is a water-vapor permeable membrane in which air and water are separated and the humidity regulated by adjusting temperature of the water (see Figures 2-3; and paragraphs 26, 32, and 35-37).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M. A. S./
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763